20-01188-jlg Doc 1-29 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          21 Filed     21:15:49
                                                   12/23/19 Page 1Doc
                                                                   of 221 Letter
                                  Pg 1 of 2


                            P OLLOCK | C OHEN                          LLP
                                 60 BROAD STREET, 24TH FLOOR
                                  NEW YORK, NEW YORK 10004
                                        (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251



                                        December 23, 2019

VIA ECF & FACSIMILE
Hon. Alvin K. Hellerstein
U.S. District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007
fax: (212) 805-7942

       Re:     In the Matter of the Application of Orly Genger, No. 19-cv-9319 (AKH)
               In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKH)

Dear Judge Hellerstein:

        We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee and write
with respect to my letter filed earlier today in the above-referenced matters. (ECF No. 20 in
19-cv-9319; ECF No. 19 in 19-cv-9365.)

        Following our filing, Michael Paul Bowen of Kasowitz Benson Torres LLP asked me to
write “immediately” to the Court to correct the cc line in our previous letter. Specifically, Mr.
Bowen has indicated that he and his law firm do not represent Arie Genger in the above-
referenced matters.

       We appreciate the Court’s consideration in this matter.

                                                       Respectfully submitted,

                                                       /s/ Adam Pollock

                                                       Adam Pollock




                                                                                                    1
20-01188-jlg Doc 1-29 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          21 Filed     21:15:49
                                                   12/23/19 Page 2Doc
                                                                   of 221 Letter
                                  Pg 2 of 2

Hon. Alvin K. Hellerstein
December 23, 2019
Page 2 of 2


cc (via email):

        Rocco A. Cavaliere, Esq.

        Andrew R. Kurland, Esq.

        Steven Riker, Esq.

        Chris Gartman, Esq.

        Natalie Bedoya McGinn, Esq.

        John Boyle, Esq.

 cc (via ECF):

        Michael Paul Bowen, Esq.

        Judith Bachman, Esq.

        John Dellaportas, Esq.




                               POLLOCK | COHEN        LLP
                                                                                   2
